DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27-31 recite the limitation, “the fraud prevention device”.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-23, 25, 26, 32-37, and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-6, 11, 15, and 17 of Patent No. 10888940.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claimed limitation/language is similar recitation of the Patent 10888940.
In claim 21 of present claimed invention, the applicant claims
A chip fraud prevention system, comprising: a housing comprising a chip pocket, the chip pocket configured to at least partially encompass an integrated circuit, 
the chip pocket comprising a peak and a valley; 
and a connection configured to communicatively couple to the integrated circuit, the connection placed between the peak and the valley, wherein the peak and the valley create an uneven surface within the chip pocket,
whereas in claim 1 of Patent 10888940, the applicant claims 
A chip fraud prevention system comprising: a device including a chip, the chip at least partially encompassed in a chip pocket, wherein 
the chip pocket comprises one or more shapes configured to create an uneven cutting process for chip removal, the one or more shapes including one or more peaks and one or more valleys, 
wherein one or more connections are communicatively coupled to one or more surfaces of the chip, and wherein the one or more connections are placed between at least one of the one or more peaks or one or more valleys, or any combination thereof.
In claim 22 of present claimed invention, the applicant claims
The chip fraud prevention system of claim 21, wherein the integrated circuit is wholly encompassed in the chip pocket.
whereas in claim 4 of Patent 10888940, the applicant claims 
The chip fraud prevention system of claim 1, wherein the chip is wholly housed in the chip pocket.
In claims 23 and 35 of present claimed invention, the applicant claims
The chip fraud prevention system of claim 21 and the fraud prevention method of claim 33, wherein: the chip pocket comprises a plurality of peaks and a plurality of valleys, and the plurality of peaks and the plurality of valleys are formed in a saw tooth milling pattern.
whereas in claim 5 of Patent 10888940, the applicant claims 
The chip fraud prevention system of claim 1, wherein the one or more peaks and one or more valleys are formed in a saw tooth milling pattern.
In claims 25 and 36 of present claimed invention, the applicant claims
The chip fraud prevention system of claim 21 and the fraud prevention method of claim 33, wherein: the chip pocket comprises a plurality of peaks and a plurality of valleys, and the plurality of peaks and the plurality of valleys are formed in a plurality of different shapes,
whereas in claim 6 of Patent 10888940, the applicant claims 
The chip fraud prevention system of claim 1, wherein each of the one or more shapes comprises varying shapes, lengths, or dimensions so as to produce a first arrangement of the one or more shapes.
In claims 26 and 37 of present claimed invention, the applicant claims
The chip fraud prevention system of claim 21 and the fraud prevention method of claim 33, wherein: the chip pocket comprises a plurality of peaks and a plurality of valleys, and the plurality of peaks and the plurality of valleys are formed in different shapes, lengths, or dimensions.
whereas in claim 6 of Patent 10888940, the applicant claims 
The chip fraud prevention system of claim 1, wherein each of the one or more shapes comprises varying shapes, lengths, or dimensions so as to produce a first arrangement of the one or more shapes.
In claim 32 of present claimed invention, the applicant claims
The chip fraud prevention system of claim 21, wherein the peak and the valley create an uneven cutting process for removal of the integrated circuit.
whereas in claim 1 of Patent 10888940, the applicant claims 
one or more shapes configured to create an uneven cutting process for chip removal, the one or more shapes including one or more peaks and one or more valleys,
In claim 33 of present claimed invention, the applicant claims
A fraud prevention method, comprising: positioning an integrated circuit at least partially within a chip pocket contained in a housing, the chip pocket comprising a peak and a valley creating an uneven surface within the chip pocket; communicatively coupling a connection to the integrated circuit; positioning the connection between the peak and the valley; and communicatively coupling the connection to the chip pocket.
whereas in claim 11 of Patent 10888940, the applicant claims 
A method of preventing chip removal, the method comprising the steps of: positioning a chip in a reservoir of a device, wherein: the reservoir comprises one or more shapes configured to create an uneven cutting process for chip removal, and the one or more shapes comprise one or more peaks and one or more valleys formed in a saw tooth milling pattern; and communicatively coupling one or more components to a first surface of the chip, the one or more components placed between at least one of the one or more peaks or one or more valleys, or any combination thereof.
In claim 34 of present claimed invention, the applicant claims
The fraud prevention method of claim 33, wherein the connection comprises at least one of a wire or a pin.
whereas in claim 15 of Patent 10888940, the applicant claims 
The method of preventing chip removal of claim 11, wherein the one or more components comprises at least one of wires or pins, or any combination thereof.
In claim 39 of present claimed invention, the applicant claims
The chip fraud prevention method of claim 33, wherein the shape of the peak and the shape of the valley are randomly generated..
whereas in claim 17 of Patent 10888940, the applicant claims 
The method of preventing chip removal of claim 11, wherein the one or more shapes are randomly generated so as to produce a random arrangement of the one or more shapes.

Claims 24, 29-31, 38 and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent 10888940. 
In claim 24 of present claimed invention, the applicant claims
The chip fraud prevention system of claim 23, wherein the saw tooth milling pattern is associated with an entity.
whereas in claims 1 of Patent 10888940, the applicant claims
The chip fraud prevention system of claim 1, with a saw tooth milling pattern except for being associated with an entity.  However, being associated with an entity is inherent as any object can be an entity such as the integrated circuit.
In claim 29-31 of present claimed invention, the limitations, a wearable device, a vehicle, an appliance, and a smartphone are intended use; and therefore, does not further define the device that the claims is directed to.
In claim 38 of present claimed invention, the applicant claims 
The chip fraud prevention method of claim 33, with the peak and the valley.
whereas in claim 15 of Patent 10888940, the applicant claims 
The method of preventing chip removal of claim 11.
However, Patent No. 10888940 does not claim that the peak and the valley are repeated after a predetermined interval.
In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (The court held that mere duplication of parts has no patentable significance unless a new and unexpected
result is produced.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate reHarza in
the method of Patent No. 10888940 for the purpose of creating more complex patterns.
In claim 40 of present claimed invention, the applicant claims
the housing comprising a chip pocket, a peak, and a valley; an integrated circuit at least partially encompassed within the chip pocket; and a connection positioned between the peak and the valley, the connection configured to communicatively couple the integrated circuit to the chip pocket, wherein the peak and the valley form a saw tooth milling pattern within the chip pocket.
whereas in claim 1 of Patent 10888940, the applicant claims 
A chip fraud prevention system comprising: a device including a chip, the chip at least partially encompassed in a chip pocket, wherein the chip pocket comprises one or more shapes configured to create an uneven cutting process for chip removal, the one or more shapes including one or more peaks and one or more valleys, wherein one or more connections are communicatively coupled to one or more surfaces of the chip, and wherein the one or more connections are placed between at least one of the one or more peaks or one or more valleys, or any combination thereof.
In addition, in claim 18 of Patent 10888940, the applicant claims 
A contactless card including a substrate layer, the contactless card comprising: one or more integrated circuits positioned in one or more housings, wherein each of the one or more housings comprises…
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to combine Claim 18 and Claim 1 of Patent 10888940 for the purpose of incorporating chip fraud prevention system into a contactless card for the benefit of portability and being able to communicate contactlessly.

Claims 27 and 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent 10888940 in view of Dlugosch (US 6068191 A).
In claim 27 of present claimed invention, the applicant claims
The chip fraud prevention system of claim 21, wherein the fraud prevention device comprises a component,
whereas Patent 10888940, the applicant claims the chip fraud prevention system of claim 21 with the fraud prevention device.
However, Patent No. 10888940 does not claim that the component is a smartcard,
Dlugosch however discloses that the component is a smartcard (abst),
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Dlugosch’s teaching in the system of Patent No. 10888940 for the benefit of portability and wide acceptance of the form factor.
In claim 28 of present claimed invention, the applicant claims
The chip fraud prevention system of claim 21, wherein the fraud prevention device comprises a component,
whereas Patent 10888940, the applicant claims the chip fraud prevention system of claim 21 with the fraud prevention device.
However, Patent No. 10888940does not claim that the component is a smartcard,
Dlugosch however discloses that the component is a smartcard (abst),
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Dlugosch’s teaching in the system of Patent No. 10888940 for the benefit of portability and wide acceptance of the form factor.

Response to Arguments
Applicant’s arguments have been considered but are moot due to the following new grounds of rejection.
Objection over drawings is withdrawn.  
Claims 27-31 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite.  Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of Patent No. 10888940.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/           Examiner, Art Unit 2887   

/THIEN M LE/           Primary Examiner, Art Unit 2876